THE COURT OF CHANCERY OF THE STATE OF DELAWARE

FREEMAN FAMILY LLC,                   )
                                      )
              Plaintiff,              )
                                      )
         v.                           )   C.A. No. 2018-0683-TMR
                                      )
PARK AVENUE LANDING LLC,              )
                                      )
              Defendant.              )


                           MEMORANDUM OPINION


                       Date Submitted: January 31, 2019
                        Date Decided: April 30, 2019

Patricia L. Enerio and Jamie L. Brown, HEYMAN ENERIO GATTUSO & HIRZEL
LLP, Wilmington, Delaware; Attorneys for Plaintiff.

Thad J. Bracegirdle and Scott B. Czerwonka, WILKS LUKOFF &
BRACEGIRDLE, LLC, Wilmington, Delaware; Adam K. Derman and Brian P.
O’Neill, CHIESA SHAHINIAN & GIANTOMASI PC, West Orange, New Jersey;
Attorneys for Defendant.




MONTGOMERY-REEVES, Vice Chancellor.
      In this action, the parties dispute whether a member of a limited liability

company is entitled to advancement under the company’s operating agreement. The

operating agreement at issue provides that members shall receive advancement if

they are made party to an action by reason of their status as a member. The plaintiff,

a member of the company, is defending a federal lawsuit in New Jersey brought by

the company’s managing member, relating to the plaintiff’s call right under the

operating agreement. The plaintiff argues that the federal lawsuit arises because of

the plaintiff’s status as a member, and therefore, the company must provide

advancement. The company responds that although the Delaware Limited Liability

Company Act allows for broad indemnification and advancement, the parties here

incorporated language from the Delaware General Corporation Law, and therefore,

the Court should look to corporate advancement cases. Under those cases, the Court

must examine whether the party seeking advancement was made a party to the action

by reason of the fact that the party seeking advancement was acting in his or her

official capacity. The company argues that the action in New Jersey relates to a

personal right, not to the member’s official capacity; therefore, the member is not

entitled to advancement.

      The parties cross-move for judgment on the pleadings. In this opinion I must

answer two questions. First, does corporate case law apply because the advancement

provision in the limited liability company’s operating agreement mirrors the



                                          1
corporate statute? Second, does the New Jersey action arise by reason of the fact

that the party seeking advancement acted in its official capacity? As to the first

question, I hold that corporate case law does apply by analogy. As to the second

question, I hold that the party seeking advancement is entitled to it. Thus, I grant

judgment on the pleadings in favor of the plaintiff.

I.    BACKGROUND

      The parties cross-move for judgment on the pleadings. “As is the case when

ruling on any motion addressed solely to the pleadings, . . . the following facts are

drawn exclusively from the complaint.”1 I also “consider, for carefully limited

purposes, documents integral to or incorporated into the complaint by reference.”2

      On May 1, 2008, Plaintiff Freeman Family LLC (“Freeman Family”) entered

into the First Amended Limited Liability Company Agreement of Park Avenue

Landing LLC (formerly known as C.O.S. Properties LLC) (the “Operating

Agreement”).3 The other parties to the Operating Agreement were the managing




1
      McMillan v. Intercargo Corp., 768 A.2d 492, 499 (Del. Ch. 2000) (considering a
      motion for judgment on the pleadings under Ct. Ch. R. 12(c)).
2
      Id. at 500 (citing In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d 59, 69-70 (Del.
      1995)).
3
      Compl. ¶ 9.


                                            2
member, non-party Hugo Neu Corporation (“Hugo Neu”); two entities affiliated

with Hugo Neu; and non-party Andrew Feurstein.4

      When Freeman Family entered into the Operating Agreement, Defendant Park

Avenue Landing LLC (“Park Avenue” or the “Company”) owned property in New

Jersey (the “Original Property”), parts of which it wanted to exchange for other

property in New Jersey (the “Exchange Property”) owned by Liberty Harbor

Holdings, L.L.C. (the “Property Exchange”).5 Freeman Family agreed to cause

Robert Freeman, its owner, to “use his best efforts on behalf of the Company” to

effect the Property Exchange and support the Company in other ways.6 In exchange,

Freeman Family received equity in the Company.7

      The Operating Agreement contains two call rights (collectively, the “Call

Rights”) that allow Hugo Neu to buy back Freeman Family’s equity in two

circumstances. The first circumstance arises if, after December 31, 2008, the


4
      Id.; id. at 3 n.1.
5
      Id. ¶ 10; id. Ex. 1, at 1 (“WHEREAS, the Company owns certain property (the
      ‘Original Property’) located in New Jersey, portions of which it desires to exchange
      for other property (the ‘Exchange Property’[)] located in New Jersey and owned by
      Liberty Harbor Holdings, L.L.C. . . .”).
6
      Id. ¶ 11 (quoting id. Ex. 1 § 18(b)).
7
      Id. ¶ 12; id. Ex. 1, at 1 (“WHEREAS, the Company has agreed with [Andrew
      Feuerstein] and [Freeman Family LLC] to issue them membership interests in the
      Company as described below in consideration of their future efforts relating to
      acquiring and developing [land].”).


                                              3
Company has not completed the Property Exchange or the redevelopment plan for

the Exchange Property has not been modified to allow a residential development of

at least 677 units.8 The second circumstance arises if, as of October 31, 2010, no

reputable developer is ready, willing, and able to participate in development of the

Exchange Property.9 Furthermore, the Call Rights are extendable at the Company’s

option.10



8
      Id. Ex. 1 § 19 (“At any time after December 31, 2008 if either (i) portions of the
      Original Property have not been exchanged for the Exchange Property or (ii) the
      [area development plan] has not been modified so as to allow a residential
      development of 677 units on the [land] or the Company or its designee has not been
      designated . . . as the approved developer . . . , then [Hugo Neu] (and/or its
      designees) shall have the right to purchase from [Freeman Family] [its] Percentage
      Interest[] for One Dollar ($1), plus any additional capital contribution.”).
9
      Id. (“At any time after October 31, 2010, unless prior to such date, [Freeman
      Family], without utilizing the services of a broker to whom the Company would
      have been obligated to pay a brokerage fee, found a reputable real estate developer
      reasonably acceptable to the Company who was ready, willing and able to enter into
      a joint venture, partnership, development, or similar agreement with the Company
      with respect to [the Exchange Property] on terms reasonably acceptable to the
      Managing Member (on behalf of the Company) . . . [I]f no Developer Agreement
      has been entered into prior to said date, [Hugo Neu] and/or its designee(s) shall have
      the right to purchase from [Freeman Family] its Percentage Interest for a sum equal
      to the aggregate of (x) one half of [Freeman Family’s] Initial Capital Contribution
      and (y) any additional capital contribution made.”).
10
      Id. (“If at any time, in the reasonable judgment of the Managing Member, Market
      Conditions are inappropriate for a transaction of the type described above, the
      Managing Member may so advise [Freeman Family] and the time periods set forth
      in this Section shall be automatically extended by a period equal to the time between
      delivery of such notice and the date on which the Managing Member notifies
      [Freeman Family] that Market Conditions are again appropriate for the Company to
      consider such a transaction.”).


                                            4
      Hugo Neu attempted to exercise the Call Rights on November 7, 2016;

Freeman Family resisted, arguing that Hugo Neu had waived those rights by failing

to exercise them.11 On January 18, 2017, Hugo Neu filed its complaint in Hugo Neu

Corp. v. Freeman Family LLC (the “New Jersey Action”),12 which is pending in the

United States District Court for the District of New Jersey.13 In the New Jersey

Action, Hugo Neu asserts claims against Freeman Family to enforce the Call

Rights.14 Freeman Family brought counterclaims in the New Jersey Action, seeking

declaratory judgment in its own favor as to the validity of the Call Rights.

      On September 17, 2018, Freeman Family filed its Verified Complaint for

Advancement (the “Complaint”). Freeman Family brings this action to obtain

advancement of legal fees arising from the New Jersey Action under the terms of the

Operating Agreement.15 Section 14(a) of the Operating Agreement, which discusses

indemnification, states that

             [t]he Company shall indemnify any person (each, an
             “Indemnitee”) who was or is a party or is threatened to be
             made a party to any threatened, pending or completed
             action, suit or proceeding brought by or against the

11
      Id. ¶¶ 18-19.
12
      Hugo New Corp. v. Freeman Family LLC, Case 2:17-cv-00373-MCA-SCM.
13
      Compl. ¶ 2.
14
      Id. Ex. 2, at 1.
15
      Id. ¶ 1.


                                          5
             Company, or otherwise . . . including, without limitation,
             any action by or in the right of the Company to procure a
             judgment in its favor, by reason of the fact that such
             Indemnitee is or was a Managing Member, Member or an
             officer of the Company.16

Section 14(b) of the Operating Agreement, which discusses advancement, adds that

             [t]he Company shall pay expenses incurred by any
             Indemnitee in defending any action, suit or proceeding
             described in Section 14(a) in advance of the final
             disposition of such action, suit or proceeding upon receipt
             of an undertaking by or on behalf of such Indemnitee to
             repay such advance if it shall ultimately be determined that
             such Indemnitee is not entitled to be indemnified by the
             Company pursuant to this Section 14.17

      On November 8, 2018, Freeman Family filed its Motion for Judgment on the

Pleadings. On December 7, 2018, Park Avenue filed its Cross-Motion for Judgment

on the Pleadings. On January 8, 2018, I heard oral argument on the Cross-Motions

for Judgment on the Pleadings.

II.   ANALYSIS

      “After the pleadings are closed but within such time as not to delay the trial,

any party may move for judgment on the pleadings.”18 “When considering a Rule

12(c) motion, the court must accept well-pled facts in the complaint as true and view



16
      Id. Ex. 1 § 14(a).
17
      Id. Ex. 1 § 14(b).
18
      Ct. Ch. R. 12(c).


                                          6
those facts in the light most favorable to the nonmoving party.” 19 “A motion for

judgment on the pleadings will be granted if no material issue of fact exists and the

moving party is entitled to judgment as a matter of law.”20 “A court may not grant

the motion unless it appears beyond doubt that the claimant can prove no set of facts

in support of its claims which would entitle it to relief.”21 “Advancement cases are

particularly appropriate for resolution on a paper record, as they principally involve

the question of whether claims pled in a complaint against a party . . . trigger a right

to advancement under the terms of a corporate instrument.”22

      The cross-motions at issue here turn on the interpretation of the Operating

Agreement. “When analyzing an LLC Agreement [or Operating Agreement], a

court applies the same principles that are used when construing and interpreting

other contracts.”23 Delaware follows the objective theory of contracts. “Under




19
      Fiat N. Am. LLC v. UAW Retiree Med. Benefits Tr., 2013 WL 3963684, at *7 (Del.
      Ch. July 30, 2013) (citing Rag Am. Coal Co. v. AEI Res., Inc., 1999 WL 1261376
      (Del. Ch. Dec. 7, 1999)).
20
      Id. (citing Credit Suisse Secs. (USA) LLC v. W. Coast Opportunity Fund, LLC, 2009
      WL 2356881, at *3 (Del. Ch. July 30, 2009)).
21
      Id. (quoting Petroplast Petrofisa Plasticos S.A. v. Ameron Int’l Corp., 2009 WL
      3465984, at *7 (Del. Ch. Oct. 28, 2009)).
22
      DeLucca v. KKAT Mgmt., LLC, 2006 WL 224058, at *6 (Del. Ch. Jan. 23, 2006).
23
      Godden v. Franco, 2018 WL 3998431, at *8 (citing Aloha Power Co. v. Regenesis
      Power, LLC, 2017 WL 6550429, at *5 n.34 (Del. Ch. Dec. 22, 2017); RED Capital
      Inv. L.P. v. RED Parent LLC, 2016 WL 612772, at *2 (Del. Ch. Feb. 11, 2016);

                                           7
Delaware law, courts interpret contracts to mean what they objectively say. This

approach is longstanding and is motivated by grave concerns of fairness and

efficiency.”24

              Because Delaware adheres to the objective theory of
              contract interpretation, the court looks to the most
              objective indicia of that intent: the words found in the
              written instrument. As part of this initial review, the court
              ascribes to the words their common or ordinary meaning,
              and interprets them as would an objectively reasonable
              third-party observer.25

“Standing in the shoes of an objectively reasonable third-party observer, if the court

finds that the terms and language of the agreement are unmistakably clear, then the

court should look only to the words of the contract to determine its meaning and the

parties’ intent.”26

       When the “meaning [of a contract] is unambiguous and the underlying facts

necessary to its application are not in dispute, judgment on the pleadings is an




       Mickman v. Am. Int’l Processing, LLC, 2009 WL 2244608, at *2 (Del. Ch. July 29,
       2009)).
24
       Seidensticker v. Gasparilla Inn, Inc., 2007 WL 4054473, at *1 n.1 (Del. Ch. Nov.
       8, 2007) (citing Joseph M. Perillo, The Origins of the Objective Theory of Contract
       Formation and Interpretation, 69 Fordham L. Rev. 427, 477 (2000)).
25
       Sassano v. CIBC World Mkts. Corp., 948 A.2d 453, 462 (Del. Ch. 2008) (footnotes
       omitted).
26
       Dittrick v. Chalfant, 948 A.2d 400, 406 (Del. Ch. 2007).


                                            8
appropriate procedural device for resolving the dispute.”27          “When ruling on

dueling Rule 12(c) motions that turn on an issue of contract construction, the Court

must deny both motions if each has advanced reasonable but conflicting readings of

the [contract in dispute], or, in other words, if the contract provision in question is

ambiguous.”28

      A.     Corporate Case Law Applies

      First, I must determine the applicability of corporate case law to this non-

corporate context. As I discuss above, Delaware limited liability companies are

“creatures of contract,” and typically in the limited liability company (“LLC”)

context, I would apply principles of contract interpretation to construe the Operating

Agreement’s terms. The Delaware Limited Liability Company Act (the “LLC Act”)

provides that “[i]t is the policy of this chapter to give maximum effect to the principle

of freedom of contract and to the enforceability of limited liability company

agreements.”29 “[T]he parties have broad discretion to use an LLC agreement to

define the character of the company and the rights and obligations of its members.”30


27
      CorVel Enter. Comp, Inc. v. Schaffer, 2010 WL 2091212, at *1 (Del. Ch. May 19,
      2010).
28
      Gibraltar Private Bank & Tr. Co. v. Bos. Private Fin. Hldgs., Inc., 2011 WL
      6000792, at *2 (Del. Ch. Nov. 30, 2011) (citation omitted).
29
      6 Del. C. § 18-110(b).
30
      Kuroda v. SPJS Hldgs., L.L.C., 971 A.2d 872, 880 (Del. Ch. 2009).


                                           9
       Importantly, the contractual freedom that the LLC Act creates allows drafters

of an LLC agreement or operating agreement to adopt concepts from the laws of

other entities.

              Using the contractual freedom that the LLC Act bestows,
              the drafters of an LLC agreement can create an LLC with
              bespoke governance features or design an LLC that
              mimics the governance features of another familiar type of
              entity.     The choices that the drafters make have
              consequences. If the drafters have embraced the statutory
              default rule of a member-managed governance
              arrangement, which has strong functional and historical
              ties to the general partnership (albeit with limited liability
              for the members), then the parties should expect a court to
              draw on analogies to partnership law. If the drafters have
              opted for a single managing member with other generally
              passive, non-managing members, a structure closely
              resembling and often used as an alternative to a limited
              partnership, then the parties should expect a court to draw
              on analogies to limited partnership law. If the drafters
              have opted for a manager-managed entity, created a board
              of directors, and adopted other corporate features, then the
              parties to the agreement should expect a court to draw on
              analogies to corporate law.31

       The Operating Agreement in the case before me states that

              [t]he Company shall indemnify any person (each, an
              “Indemnitee”) who was or is a party or is threatened to be
              made a party to any threatened, pending or completed
              action, suit or proceeding brought by or against the
              Company, or otherwise . . . including, without limitation,
              any action by or in the right of the Company to procure a
              judgment in its favor, by reason of the fact that such

31
       Obeid v. Hogan, 2016 WL 3356851, at *6 (Del. Ch. June 10, 2016) (citations
       omitted).


                                           10
             Indemnitee is or was a Managing Member, Member or an
             officer of the Company.32

In discussing advancement, it adds that

             [t]he Company shall pay expenses incurred by any
             Indemnitee in defending any action, suit or proceeding
             described in Section 14(a) in advance of the final
             disposition of such action, suit or proceeding upon receipt
             of an undertaking by or on behalf of such Indemnitee to
             repay such advance if it shall ultimately be determined that
             such Indemnitee is not entitled to be indemnified by the
             Company pursuant to this Section 14.33

By comparison, 8 Del. C. § 145(a) and (b) state that “[a] corporation shall have

power to indemnify any person who was or is a party or is threatened to be made a

party to any threatened, pending or completed action . . . by reason of the fact that

the person is or was a director, officer, employee or agent of the corporation.” 34

Thus, the parties chose to use language that is nearly identical to the corporate

statute. The logical conclusion for why they did that is to import a predictable and

well-defined rule from corporate statutory and case law.

      Freeman Family argues against application of corporate case law on the basis

of four Delaware cases: Hyatt v. Al Jazeera American Holdings II, LLC;35 Branin v.


32
      Compl. Ex. 1 § 14(a).
33
      Id. Ex. 1 § 14(b).
34
      8 Del. C. § 145(a), (b).
35
      2016 WL 1301743 (Del. Ch. Mar. 31, 2016).


                                          11
Stein Roe Investment Counsel, LLC;36 Bernstein v. TractManager, Inc.;37 and

Costantini v. Swiss Farm Stores Acquisition LLC.38 Each case supports the notion

that the parties have contractual freedom when they write an operating agreement

and that they may choose to adopt corporate case law.

      In Hyatt, Vice Chancellor Glasscock considered the advancement rights of

directors and officers who sought to assert their rights against the corporation that

acquired their employer, an LLC.39 Vice Chancellor Glasscock wrote that

             [t]he parties also agree that, while [the company] was a
             limited liability company not subject to the Delaware
             General Corporate Law (“DGCL”), the Operating
             Agreement confers advancement to former officers and
             directors that incur expense “by reason of the fact” that he
             was a former officer and director—a standard that tracks
             the language of Section 145 of the DGCL that grants a
             corporation the authority to provide indemnification.
             Based on the clear language in those sections of the
             Operating Agreement, and bolstered by the fact that both
             parties utilized this Court’s discussions of Section 145 in
             their briefing, I conclude that the parties intended to
             import the strictures of Section 145. Accordingly, my
             determination of the Plaintiffs’ right to advancement is
             informed by the case law interpreting that section.40


36
      2014 WL 2961084 (Del. Ch. June 30, 2014).
37
      953 A.2d 1003 (Del. Ch. 2007).
38
      2013 WL 6327510 (Del. Ch. Dec. 5, 2013).
39
      Hyatt, 2016 WL 1301743, at *1.
40
      Id. at *7 (citations omitted).


                                         12
Thus, Hyatt stands for the proposition that in some circumstances, parties to a

contract can choose to import ideas from corporate case law. Freeman Family notes

that Hyatt addresses directors or officers of the LLC, not members like Freeman

Family.41 While this is true, the fact that Hyatt concerns directors or officers does

not create any restriction limiting the freedom of parties to contract for corporate

case law concepts in other circumstances.

      In Branin, Vice Chancellor Noble considered the indemnification provision

of an operating agreement, which originally extended to the limit the LLC Act allows

but which the defendants modified to be much more restrictive when they learned of

the case against the plaintiff.42 In considering a motion for judgment on the

pleadings, Vice Chancellor Noble noted that “the corporate indemnification rights

at issue in [corporate cases] do not necessarily or automatically resolve [the

plaintiff’s] entitlement to indemnification under a limited liability company

agreement.”43 More to the point, however, the Vice Chancellor wrote that

             case law must be used cautiously in searching for the
             intent of the parties for an indemnification provision in a
             limited liability company agreement. The parties are
             largely free to draft an indemnification provision as they
             see fit. Yet, when the agreement is silent on a particular

41
      Pl.’s Reply Br. 13.
42
      Branin, 2014 WL 2961084, at *1.
43
      Id. at *6 (citing Salaman v. Nat’l Media Corp., 1992 WL 808095 (Del. Super. Oct.
      8, 1992)).


                                         13
             issue, well-settled principles of indemnification law drawn
             from 8 Del. C. § 145 may be helpful in the analysis
             because sophisticated parties can safely be presumed to be
             familiar with the policies and precepts embedded
             generally in the corporate law. Nevertheless, the parties’
             freedom to contract must be respected.44

Thus, Branin stands both for the importance of freedom of contract in developing

and interpreting the language of LLC indemnification agreements and for the

proposition that parties may intend to draw on corporate case law for certain aspects

of their agreements.

      In Bernstein, Vice Chancellor Lamb considered the advancement rights for

directors and officers of an entity that converted from an LLC to a corporation.45 In

holding that the advancement rights for claims that arose while the entity was an

LLC continued to be governed by the terms of the operating agreement, Vice

Chancellor Lamb noted that “[l]imited liability companies and corporations differ in

important ways, most pertinently in regard to indemnification: mandating it in the

case of corporate directors and officers who successfully defend themselves, but

leaving the indemnification of managers or officers of limited liability companies to

private contract.”46 Thus, Bernstein stands for the proposition that the parties may



44
      Id. at *6 n.43.
45
      Bernstein, 953 A.2d 1003, at 1005.
46
      Id. at 1010-11 (citations omitted).


                                            14
contract for their desired indemnification rights, not that they cannot choose to adopt

corporate indemnification rules. The same applies for advancement.

      In Costantini, Vice Chancellor Glasscock confronted the question of whether

language similar to 8 Del. C. § 145 imports corporate case law. Vice Chancellor

Glasscock held that the unambiguous contractual language resolved the dispute, and

he did not decide whether corporate case law applied.47 Nonetheless, on a Motion

for Reargument, Vice Chancellor Glasscock held that “[a]s the parties chose to

import language into the Operating Agreement—‘by reason of the fact’—from 8

Del. C. § 145(a)-(b), case law interpreting that statutory provision bears on my

understanding of the Operating Agreement’s language.”48 Costantini stands for the

proposition that parties who import corporate law language should expect this Court

to use corresponding case law.

      In short, these cases show that parties are free to contract into corporate case

law (or not) when they create LLCs, and courts will respect that choice.49




47
      Costantini, 2013 WL 4758228, at *1.
48
      Id. at *4.
49
      Freeman Family cites two additional non-Delaware cases, Sandt v. Energy
      Maintenances Services Group I, LLC, 534 S.W.3d 626 (Tex. App. 2017), and G2
      FMV, LLC v. Thomas, 24 N.Y.S.3d 235 (N.Y. App. Div. 2016), for the proposition
      that I should not apply corporate case law in the LLC context. Neither holds that
      corporate case law cannot be relevant in the LLC context; certainly, neither
      precludes my holding, as other jurists in this Court have held, that incorporation of

                                           15
         I hold that in the case before me the parties intended to import corporate case

law as indicated by their decision to use contractual language that mirrors 8 Del. C.

§ 145.

         B.    Freeman Family Was Acting by Reason of the Fact of Its Official
               Capacity

         Having held that corporate case law applies, I must now determine if the

Company owes Freeman Family advancement. The law of indemnification and

advancement under 8 Del. C. § 145 is well-developed. “Under Delaware law, ‘[t]he

‘by reason of the fact’ standard, or the ‘official capacity’ standard, is interpreted

broadly and in favor of indemnification.’”50          “[I]f there is a nexus or causal

connection between any of the underlying proceedings . . . and one’s official

corporate capacity, those proceedings are ‘by reason of the fact’ that one was a

corporate officer, without regard to one’s motivation for engaging in that conduct.”51




         corporate law statutory language supports application of corporate case law to the
         interpretation of such language.
50
         Pontone v. Milso Indus. Corp., 100 A.3d 1023, 1050 (Del. Ch. Aug. 22, 2014)
         (quoting Underbrink v. Warrior Energy Servs. Corp., 2008 WL 2262316, at *7 (Del.
         Ch. May 30, 2008)).
51
         Homestore, Inc. v. Tafeen, 888 A.2d 204, 214 (Del. 2005).


                                             16
“The requisite connection is established ‘if the corporate powers were used or

necessary for the commission of the alleged misconduct.’”52

      Despite the Court’s tendency to interpret indemnification and advancement

clauses broadly, the clauses do have limits. One limit, which Park Avenue points

to, relates to indemnification for personal obligations. “Section 145 will not apply

when the parties are litigating a specific and personal contractual obligation that does

not involve the exercise of judgment, discretion, or decision-making authority on

behalf of the corporation.”53

        Determining whether Freeman Family was acting by reason of the fact of its

official capacity requires a determination of what Freeman Family’s official capacity

was. This is not as simple as when the party in question is a CEO or a director with

defined duties. Here, Freeman Family is a member.54 Nonetheless, the Operating

Agreement makes clear Freeman Family’s responsibilities.               The Operating

Agreement shows that Freeman Family was responsible for negotiating on the

Company’s behalf for the Property Exchange and finding reputable real estate




52
      Paolino v. Mace Sec. Int’l, Inc., 985 A.2d 392, 406 (Del. Ch. 2009) (quoting
      Bernstein, 953 A.2d at 1011).
53
      Paolino, 985 A.2d at 403.
54
      Compl. Ex. 1 § 6(a).


                                          17
developers with whom the Company could develop the Exchange Property. 55 The

Company’s desire that these tasks be completed forms the purpose of Freeman

Family’s membership, and thus actions taken in support of discharging these duties

comprise Freeman Family’s official capacity.

      The “[b]y reason of the fact” standard requires a causal relationship between

the official capacity and the lawsuit. Here, the underlying case is about remedies

Park Avenue has for Freeman Family’s alleged failure to carry out its responsibilities

under the Operating Agreement regarding the Property Exchange and property

development under the Operating Agreement. The dispute in the New Jersey Action

is based on whether Freeman Family discharged its official duties as defined in the

Operating Agreement such that Park Avenue may exercise the Call Rights. This

dispute fully implicates whether or not Freeman Family carried out its official duties.

As a result, I hold that the New Jersey action satisfies the “by reason of the fact” or

“official capacity” requirement.

      Park Avenue cites five Delaware cases as “examples of cases denying

advancement or indemnification claims because the underlying litigation involved a

personal interest that lacked a sufficient connection to official duties.”56


55
      Id. Ex. 1 § 19.
56
      Def.’s Answering Br. 17 (citing Bernstein, 953 A.2d 1003 (Del. Ch. 2007); Cochran
      v. Stifel Fin. Corp, 2000 WL 1847676 (Del. Ch. Dec. 13, 2000) (rev’d in part on
      other grounds, 809 A.2d 555 (Del. 2002)); Lieberman v. Electrolytic Ozone, Inc.,

                                          18
      Each of these cases provide examples of the court finding that a party seeking

indemnification was acting in a covered capacity. The facts of these cases, however,

all differ significantly from those before me. In these cases: The covered capacities

were narrower (covering “directors and officers,” for example, versus “member”).

The underlying suits involved agreements other than those containing the

indemnification or advancement right. The claimants played multiple roles at their

respective organizations, some of which were not covered. None of that is true

here.57

      Park Avenue also argues that granting the advancement request would create

a “circular oddity” where Freeman Family “could be ultimately entitled to

indemnification against a final judgment requiring him to transfer his [equity] to




      2015 WL 5035460 (Del. Ch. Aug. 31, 2015); Dore v. Sweports, Ltd., 2017 WL
      415469 (Del. Ch. Jan. 31, 2015); Charney v. Am. Apparel Inc., 2015 WL 5313769
      (Del. Ch. Sept. 11, 2015)).
57
      Park Avenue cites three additional non-Delaware cases: Bensen v. American
      Ultramar Ltd., 1996 WL 435039 (S.D.N.Y. Aug. 2, 1996); Minami International
      Corp. v. Clark, 1992 WL 58838 (S.D.N.Y. Mar. 16, 1992); and Tilden of New Jersey
      v. Regency Leasing Sys., Inc., 655 N.Y.S.2d 961 (N.Y. App. Div. 1997). In each,
      New York law rather than Delaware law applies, making them inapposite.
      Regardless, all of them discuss particular factual instances when a party seeking
      advancement was acting in a personal capacity; none of them preclude my holding
      that Freeman Family was acting in its official capacity. Instead, consistent with case
      law from this Court, I hold that Freeman Family was acting in its official capacity
      because it was carrying out its obligations derived from the Operating Agreement.


                                            19
[Hugo Neu].”58 Park Avenue relies on Cochran v. Stifel Financial Corp., where

then-Vice Chancellor Strine wrote that “to indemnify Cochran for judgments he

owes to [defendant] based on his breach of his contractual duties subverts the

contractual arrangement between Cochran and [defendant]. It leaves [the defendant]

without a genuine remedy against Cochran.”59          This case, however, involves

advancement, where the issue of circularity is less relevant. The notion of the

circular oddity

             has little purchase in the advancement context because the
             covered person is always obligated to repay the fees
             advanced if not ultimately entitled to indemnification,
             thereby eliminating the problem of circularity. This does
             not mean that a Cochran argument cannot succeed in an
             advancement case. It does mean that the claim for which
             the corporation seeks to avoid advancement must clearly
             involve a specific and limited contractual obligation
             without any nexus or causal connection to official duties.60

      To resolve Park Avenue’s arguments regarding the circular oddity would

require this Court to pre-judge the outcome of the New Jersey Action, which is

ongoing.   Such an exercise is inappropriate and unnecessary.          Park Avenue

acknowledges that the New Jersey Action could result in a finding that requires the

return of advanced funds and precludes any right to indemnification. Further, as


58
      Def.’s Answering Br. 21.
59
      Cochran, 2000 WL 1847676, at *7.
60
      Paolino, 985 A.2d at 406-07.


                                         20
Freeman Family argues, these challenges are premature, and this Court can resolve

the purported circular oddity issue if it actually arises.

      C.       Undertakings and Fees-on-Fees

      Freeman Family seeks fees-on-fees for the successful prosecution of this

action. Park Avenue states that Freeman Family is not entitled to fees-on-fees

because Freeman Family failed to provide an undertaking.

      As a general matter, “[t]his Court has found that ‘plaintiffs who succeed in

prosecuting a request for advancement or indemnification are entitled to receive fees

on fees.’”61    Park Avenue, however, “had no obligation to advance litigation

expenses to [Freeman Family] until [it] had properly demonstrated a right to

advancement.      [Park Avenue] conditioned advancement upon a [member’s]

undertaking to repay sums advanced if it later turned out that they were obligated to

repay them.”62     Section 14(b) of the Operating Agreement provides that the

Company will pay advancement “upon receipt of an undertaking by or on behalf of”

Freeman Family “to repay such advancement if it shall ultimately be determined




61
      Hyatt, 2016 WL 1301743, at *11; see also Sodano v. Am. Stock Exch. LLC, 2008
      WL 2738583, at *17 (Del. Ch. July 15, 2008) (“Having vindicated his right to
      advancement, [plaintiff] is entitled to fees on fees.”).
62
      Wong v. USES Hldg. Corp., 2016 WL 769043, at *1 (Del. Ch. Feb. 26, 2016).


                                           21
that” Freeman Family “is not entitled to be indemnified by the Company pursuant

to this Section 14.”63

      Here, Freeman Family sought advancement in a written letter on August 30,

2018. In that letter, Freeman Family also committed itself to comply with the

obligations listed in Section 14 of the Operating Agreement,64 which includes the

undertaking requirement. Freeman Family removed all doubt and filed a separate

undertaking on December 21, 2018. Section 14(b) of the Operating Agreement

requires only the “receipt of an undertaking by or on behalf of such Indemnitee to

repay such advance if it shall ultimately be determined that such Indemnitee is not

entitled to be indemnified by the Company pursuant to this Section 14.”65 Following

this Court’s lead in Delphi Easter Partners Ltd. Partnership v. Spectacular Partners,




63
      Compl. Ex. 1 § 14(b).
64
      Brown Aff. Ex. 4.
65
      Compl. Ex. 1 § 14(b).


                                         22
Inc.,66 Underbrink v. Warrior Energy Services,67 and In re Genelux Corp.,68 I give

the undertaking meaning based on its substance, not its form, and deem it valid.

Thus, Freeman Family is entitled to fees-on-fees.69

III.   CONCLUSION

       For the reasons set forth above, Freeman Family is entitled to advancement.

Therefore, Freeman Family’s Motion for Judgment on the Pleadings is GRANTED

and Park Avenue’s Cross-Motion for Judgment on the Pleadings is DENIED.

       IT IS SO ORDERED.




66
       1993 WL 328079 (Del. Ch. Aug. 6, 1993) (holding that the proper basis to consider
       the sufficiency of an undertaking is whether the receiver could sue on it, that it was
       no barrier that “[t]he giving of an undertaking to [the proper party] would have been
       formally clearer and more conventional,” and that the plaintiff was entitled to
       advancement beginning at the time of the unconventional undertaking).
67
       2008 WL 2262316, at * 14 (Del. Ch. May 30, 2008) (“[B]ecause [the advancer] did
       not object to the form of [the advancee’s] undertakings contemporaneously with its
       initial denial of their request for advancement and did not specify, even generally,
       the basis for their later objection . . . I reject [the advancer’s] argument that [the
       advance] should be denied advancement for lack of a proper undertaking.”). Here,
       Park Avenue did not raise the issue of the undertaking until its reply brief.
68
       2015 WL 6390232 (Del. Ch. Oct. 22, 2015) (holding that “it would exalt form over
       substance to dismiss this action [for advancement] based on the fact that it was filed
       before [the plaintiff] submitted evidence of his expenses and a written undertaking,”
       in part because the case was expedited).
69
       The Complaint and Freeman Family’s Opening Brief also sought pre- and post-
       judgment interest. See Compl. ¶ 42; id. at 11; Pl.’s Opening Br. 24 n.6; id. at 25.
       Park Avenue did not object or otherwise respond to this request in its Answering
       Brief. Thus, I grant pre- and post-judgment interest.


                                             23